Citation Nr: 0730211	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling for 
instability, and 10 percent disabling for arthritis with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his girlfriend


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disorder as secondary to service-connected knee disabilities, 
denied an increase in a 10 percent rating for a service-
connected right knee disability, and awarded separate, 
noncompensable service connection for degenerative arthritis 
in the right knee.  

By a March 2002 decision, the Board denied secondary service 
connection for a low back disability, and granted an 
increased rating for the veteran's right knee disability, 
insofar as the Board held that the right knee disability was 
to be rated 10 percent for instability and 10 percent for 
arthritis with limitation of motion, for a combined 
disability rating of 20 percent.  The veteran appealed the 
decision denying the claims for an increased rating and 
secondary service connection to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion, in a March 2003 Order, the Court vacated the decision 
denying an increased rating and secondary service connection 
and remanded the claims to the Board for readjudication in 
accordance with the Joint Motion for Remand.  In October 2003 
and June 2005, the Board remanded the claims for an 
additional examination of the veteran and readjudication of 
the claims.  In April 2006, the veteran testified before the 
Board at a hearing held via videoconference from the RO.  

In a June 2006 decision, the Board denied the veteran's claim 
for an increased rating for his right knee disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in an April 2007 Order, vacated the June 2006 decision and 
remanded the appeal to the Board. 



The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his right knee disability is more 
severe than the current ratings reflect.  Specifically, he 
asserts that he experiences increased pain, fatigue, and 
additional functional limitation due to pain on repetitive 
motion and with flareups.

The veteran most recently underwent VA examination in August 
2004.  The examiner at that time did not specifically address 
functional limitation due to pain on repetitive motion and 
with flareups.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's last VA examination is not 
unduly remote, the veteran has indicated that his condition 
has worsened since the date of the latest examination.  
Because there may have been a significant change in the 
veteran's condition, and because the August 2004 examiner did 
not specifically address functional limitation due to pain on 
repetitive motion and with flareups, a new examination is in 
order.  This examination is also requested pursuant to the 
Joint Motion for Remand adopted by the Court in its remand 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected right knee disability.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner's 
report should set forth all current 
complaints, findings and diagnoses.  
The report should include range-of-
motion findings and findings as to any 
weakness.  The report should 
specifically address the presence or 
absence of pain and fatigue, as well as 
functional impairment, particularly on 
repetitive motion or with flareup and 
should provide a detailed discussion of 
any addition function loss due to pain, 
weakness, fatigability, or 
incoordination.

2.  Then, readjudicate the veteran's 
claim for an increased rating for his 
right knee disability.  If any action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for development or other action must be handled in 
an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

